Exhibit VIACOM BONUS DEFERRAL PLAN EFFECTIVE JANUARY 1, 2006 As Amended and Restated January 1, 2009 Section 1.Establishment and Purpose of the Plan. 1.1Establishment. (a)Effective August 28, 2002, Viacom Inc. established and maintained an unfunded plan of voluntarily deferred compensation.This plan was known as the Viacom Bonus Deferral Plan.The discussion below refers to Viacom Inc. prior to 2006 as “Old Viacom” and to the Viacom Bonus Deferral Plan prior to 2006 as the “Old Viacom Bonus Deferral Plan.” (b)On December 31, 2005, Old Viacom was restructured and separated into two publicly traded companies – Old Viacom, which was renamed CBS Corporation, and a new company outside the controlled group of Old Viacom, which was named Viacom Inc. (EIN 20-3515052).New Viacom Inc. consists principally of the following businesses:MTV Networks, BET, Paramount Pictures, Paramount Home Entertainment, and Famous Music.This new plan – the new Viacom Bonus Deferral Plan – was created, effective January 1, 2006, to benefit the employees of the new Viacom Inc. (the “Company” or “Viacom Inc.”) and its participating subsidiaries.Old Viacom approved the spinoff of benefit liabilities associated with (1) participants in the Old Viacom Bonus Deferral Plan who were employees of Old Viacom and its subsidiaries on December 31, 2005 and were employees of a business which is part of the new Viacom Inc. controlled group on January 1, 2006 and (2) participants in the Old Viacom Bonus Deferral Plan who terminated employment with Old Viacom and its subsidiaries prior to December 31, 2005 and whose last employment with Old Viacom and its subsidiaries prior to January 1, 2006 was with a business which is part of the new Viacom Inc. controlled group on January 1, 2006 (including last employment with the Paramount Pictures corporate office, but not with the Old Viacom corporate office).The new Viacom Inc. adopted this new Plan, which was first effective on January 1, 2006.The amount of any spun-off liabilities was determined under the terms of the Old Viacom Bonus Deferral Plan as in effect on December 31, 2005. (c)This amendment and restatement of the Plan is effective January 1, 2009. 1.2 Purpose.The purpose of this Plan is to provide a means by which an Eligible Employee may, in certain circumstances, elect to defer receipt of a portion of his cash bonus paid under the Viacom Inc. Short-Term Incentive Plan and any other comparable annual cash bonus plan sponsored by any Employer.This Plan is intended to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the rules, regulations and guidance thereunder (“Section 409A”), other than with respect to amounts in the Grandfathered Accounts.Notwithstanding any provision to the contrary, the Plan shall be interpreted, operated and administered in a manner consistent with these intentions.The Plan has been administered in good faith compliance with Section 409A through December 31, 2008. 1.3Reporting Employees. Any Eligible Employee who is identified by the Company on or after August 28, 2002 as a Reporting Employee shall not be eligible to participate in this Plan, and shall instead be eligible to participate in the Viacom Bonus Deferral Plan for Designated Senior Executives.Any deferrals made under the Plan by any Reporting Employee prior to the date he becomes a Reporting Employee will be transferred to the Viacom Bonus Deferral Plan for Designated Senior Executives as of the date he becomes a Reporting Employee. Section 2.Definitions. The following words and phrases as used in this Plan have the following meanings: 2.1Account.The term "Account" shall mean a Participant's individual account, as described in Section 4 of the Plan.For Participants who have a positive Account as of December 31, 2005, their Account shall equal the sum of their Grandfathered Account and their Ongoing Account. 2.2Board of Directors.The term "Board of Directors" means the Board of Directors of the Company. 2.3Bonus.The term "Bonus" (i) means any cash bonus paid under the Viacom Inc. Short-Term Incentive Plan and any other comparable annual cash bonus plan sponsored by any Employer and (ii) for MTV Networks employees, any Commission Overage paid on and after January 1, 2009. 2.4Bonus Deferral Contributions.The term "Bonus Deferral Contributions" means the portion of the Participant's Bonus that he elects to defer under the terms of this Plan. 2.5Committee.The term "Committee" means the Retirement Committee appointed by the Board of Directors.The Committee may act on its own behalf or through the actions of its duly authorized delegate. 2.6Company.The term "Company" means Viacom Inc. (EIN 20-3515052). 2.7Disability.For purposes of a Grandfathered Account, for disabilities that occur before January 1, 2005, a Participant shall be deemed to have incurred a “Disability” or to be “Disabled” if the Participant was Disabled under the terms of the 2 Old Viacom Bonus Deferral Plan as of December 31, 2004.For purposes of an Ongoing Account and for a Grandfathered Account for Disabilities occurring after December 31, 2004, a Participant shall be deemed to have incurred a "Disability" or to be "Disabled" if the Participant: (a)is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months; or (b)is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than 3 months under an accident and health plan covering employees of the participant's employer. (c)Relationship to Termination.The date a Participant meets the definition of Disability shall be treated as the date he Separates from Service for purposes of Section 5 of the Plan. 2.8Eligible Employee.The term "Eligible Employee" means an employee of an Employer who is an eligible employee under the Viacom Excess 401(k) Plan.If an employee becomes an Eligible Employee in any Plan Year, such employee shall remain an Eligible Employee for all future Plan Years during which the Eligible Employee remains an eligible employee under the Viacom Excess 401(k) Plan.In no event shall any Reporting Employee be considered an Eligible Employee under this Plan.All Employees who were Eligible Employees under the Old Viacom Bonus Deferral Plan immediately prior to January 1, 2006 will remain Eligible Employees of this Plan, subject to this Section 2.9Employer.The term "Employer" means the Company and any affiliate or subsidiary that adopts the Plan on behalf of its Eligible Employees. 2.10Grandfathered Account.“Grandfathered Account” means the portion of a Participant’s vested Account balance as of December 31, 2004 under the Old Viacom Bonus Deferral Plan, adjusted for earnings (or losses) thereon.The Company will keep appropriate records of the Grandfathered Account. 2.11Grandfathered
